Title: To James Madison from Richard Cocke, 14 June 1807
From: Cocke, Richard
To: Madison, James



Sir,
Springfield June 14th. 1807

A few days prior to the reception of your favour of the 3rd. of May, I had received from the Secretary of the Treasury a letter inclosing a commission, appointing me one of the commissioners to ascertain the rights of persons to lands within the eastern district of the territory of Orleans.  I have written to the Secretary informing him I would accept the appointment, but that I hoped my services could be dispensed with for a few months.  I then supposed the business could progress in my absence, but since the receipt of your letter, I have determined to repair to the board as early as possible.  Some little time however will be required to arrange my domestic affairs & to procure a boat to descend the river in.
I observe as well, from the act of Congress as from Mr. Gallatin’s letter, that my pay does not commence untill I take my seat at the board.  Congress in this instance appears to have legislated under the impression that the other members would have accomplished the business, or they would, I suppose, have given a reasonable compensation for the time & traveling Expences of any person afterwards appointed.  The sum is not an object of much consideration with me, yet I should wish if the subject is again  they could be made acquainted with the circumstances.  I am Sir Most Respectfully yr. Obedt. Servt.

Rd. Cocke

